Citation Nr: 0918641	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by aural pressure, dizziness, and hyperacusis 
(claimed as Meniere's disease), to include as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a thyroid 
disability, to include as due to an undiagnosed illness. 

3.  Entitlement to an increased rating for a right knee 
disability, medial collateral ligament injury with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for a left knee 
disability, patellofemoral pain syndrome with degenerative 
joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than January 9, 
2002, for the grant of service connection for tinnitus, to 
include whether a January 2002 rating decision which assigned 
the effective date for the grant of service connection for 
tinnitus, is clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1992, which included service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the May 2005 rating decision, the RO denied an earlier 
effective date for the grant of service connection for 
tinnitus.  In the Veteran's notice of disagreement, he 
essentially alleged clear and unmistakable in the rating 
decision that actually assigned the pertinent effective date.  
As such, the Board has more appropriately recharacterized the 
issue as reflected on the title page of this decision.  

Moreover, the Board acknowledges that the Veteran expressed 
disagreement with a September 2006 rating decision that 
determined that a May 1994 rating decision which granted 
service connection for right and left knee disabilities did 
not contain clear and unmistakable error.  However, while the 
RO issued a statement of the case in January 2008, the RO did 
not receive a substantive appeal, VA Form-9, from the Veteran 
as to these matters, and the time in which to submit an 
appeal has since expired.  (Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2008)).  Therefore the issues adjudicated in the 
September 2006 rating decision are not in appellate status.  

In June 2008, the Veteran and his spouse testified before the 
undersigned Veterans Law Judge sitting at the RO in Portland.  
A copy of the hearing transcript is of record and has been 
reviewed.

The issues of entitlement to service connection for a 
disability manifested by dizziness, aural pressure, and 
hyperacusis; and a thyroid disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In June 2008, the Veteran expressed his desire to 
withdraw his appeal seeking entitlement to evaluation in 
excess of 10 percent for a right knee disability, medial 
collateral ligament injury with degenerative joint disease, 
and entitlement to an evaluation in excess of 10 percent for 
a left knee disability, patellofemoral pain syndrome with 
degenerative joint disease, and the Board received such 
request prior to the promulgation of a decision.

2.  In a January 2002 rating decision, the RO granted service 
connection for tinnitus, effective January 9, 2002, the date 
of a VA examination report showing pertinent diagnosis 
related to service.  
3.  The correct facts, as they were known at the time of the 
January 2002 rating decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.

4.  There is nothing in the record received prior to January 
9, 2002, that could be construed as an informal service 
connection claim for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
evaluation in excess of 10 percent for a right knee 
disability, medial collateral ligament injury with 
degenerative joint disease, are met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
evaluation in excess of 10 percent for a left knee 
disability, patellofemoral pain syndrome with degenerative 
joint disease, are met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

3.  The January 2002 rating decision that assigned an 
effective date of January 9, 2002, for the grant of service 
connection for tinnitus, is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 
3.303, 3.105 (2008).

4.  The criteria for an effective date prior to January 9, 
2002, for the grant of service connection for tinnitus, are 
not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2008).




	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

The Veteran perfected an appeal of a May 2005 rating decision 
of the Portland RO which, in pertinent part, denied 
entitlement to evaluation in excess of 10 percent for a right 
knee disability, medial collateral ligament injury with 
degenerative joint disease, and entitlement to an evaluation 
in excess of 10 percent for a left knee disability, 
patellofemoral pain syndrome with degenerative joint disease. 

During a pre-hearing conference (as noted in the transcript 
of the June 25, 2008, personal hearing), the Veteran 
indicated that he was withdrawing the issue of entitlement to 
increased ratings for right and left knee disabilities.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2008).  The Veteran's statements at the pre-hearing 
conference have been transcribed and reduced to writing; 
therefore his withdrawal of the pertinent issues is valid.  
Once the Veteran withdrew these increased rating issues, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review the increased rating issues for right 
and left knee disabilities on appeal and they are therefore 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).

II.  Effective Date for the Grant of Service Connection for 
Tinnitus

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Notice and assistance in claim development is not required 
where the issue presented involves a request to review a 
prior final RO decision based on alleged clear and 
unmistakable error.  Parker v. Principi, 15 Vet. App. 407 
(2002).  In any event, a letter sent to the Veteran in June 
2006 provided him with the notice of the evidence necessary 
to substantiate a clear and unmistakable error claim.  

The earlier effective date issue arises from the Veteran's 
disagreement with the effective date assigned following the 
grant of service connection for tinnitus.  Courts have held 
that, once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Therefore, no further 
notice is needed under the VCAA.  However, the Board notes 
that the May 2006 statement of the case provided the Veteran 
with the substance of 38 C.F.R. § 3.400, which explains how 
effective dates are assigned, and the June 2006 letter from 
the RO advised the Veteran how to substantiate an earlier 
effective date claim.

Here, in a January 2002 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective January 9, 2002.  The Veteran 
essentially asserts that the assigned effective date is clear 
and unmistakable error.

It is undisputed that the Veteran did not file a timely 
notice of disagreement challenging the January 2002 rating 
decision that assigned an effective date of January 9, 2002, 
for the grant of service connection for tinnitus.  If a 
Veteran does not file a timely notice of disagreement within 
one year of receiving notice of the determination, the 
decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).  An 
unappealed rating decision, however, only becomes final in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. 
Cir.) (expressly holding that in order to prove the existence 
of clear and unmistakable error, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision); Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior rating 
decision.  These are (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. at 313-14.  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege clear and unmistakable error 
with the requisite specificity.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).  The Board will therefore adjudicate 
the merits of his claim.

The evidence of record at the time of the January 2002 rating 
decision consisted of service treatment records, and VA 
medical evidence.  Service treatment records were negative 
for any tinnitus complaints, diagnoses, or treatment.  The 
examiner of the  VA examination conducted on January 9, 2002, 
diagnosed the Veteran with tinnitus and opined that it is 
more likely than not that the tinnitus is due to excessive 
noise exposure during service.  The RO noted in January 2002 
that the grant of service connection for tinnitus was based 
on the January 9, 2002, VA examination report.  

The Veteran asserts that the effective date for the grant of 
service connection for tinnitus should be in 1993.  By way of 
history, in November 1993, the Veteran submitted his first 
service connection claim for knee and back disabilities; he 
did not file a service connection claim for tinnitus.  In the 
same month, he amended his application to include a service 
connection claim for hearing loss.  According to a report of 
medical examination dated in November 1993, the Veteran 
complained of knee, back, and hearing loss problems only.  On 
December 1993 VA examination, the examiner noted the 
Veteran's complaints of an occasional need to have 
conversations repeated, and that the Veteran "...experiences 
tenderness of a high pitched and very annoying, distracting 
quality."  A diagnosis of tinnitus was not rendered on that 
examination.  The Veteran underwent a VA audiological 
examination in January 1994 and no diagnosis of tinnitus was 
rendered.  Tinnitus was not diagnosed until the January 9, 
2002, VA examination.  

The effective date of an award of disability compensation for 
direct service connection is the day following separation 
from active service or the date entitlement arose, if the 
claim was received within one year after separation from 
service; otherwise, it is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2008).

Because there was no competent medical evidence of tinnitus 
prior to the January 9, 2002, examination, there was a 
tenable basis for the RO's assignment of January 9, 2002, 
effective date for the grant of service connection for 
tinnitus.  The Board also notes that the Veteran never 
actually filed a claim for tinnitus in 2002; rather, the RO 
inferred a claim based on the January 9, 2002, VA examination 
report.  

Based on the foregoing, the Board finds no evidence of clear 
and unmistakable error in the assigned effective of January 
9, 2002.  Since the Veteran did not file a timely appeal of 
the January 2002 rating decision following appropriate 
notice, that decision became final.

An informal claim was not submitted under 38 C.F.R. § 3.155 
because no communication was ever filed prior to January 
2002, indicating the Veteran's intent to apply for service 
connection for tinnitus.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  

At his personal hearing, the Veteran suggested that VA should 
have inferred a service connection claim for tinnitus based 
on the December 1993 VA examination report.  He specifically 
refers to the examiner's statement that the Veteran 
"...experiences tenderness of a high pitched and very 
annoying, distracting quality."  Pursuant to 38 C.F.R. 
§ 3.157 (2008), once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reasons that the service-connected disability is not 
compensable in degree, receipt of a VA examination report 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  In this case, however, an 
informal claim was not submitted under 38 C.F.R. § 3.157 
because the Veteran had not been granted service connection 
for tinnitus prior to January 2002 - "the mere receipt of 
medical records [prior to that date] cannot be construed as 
an informal claim [under § 3.157]." See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  In other words, had this been a 
claim for an increased rating for an already service-
connected condition, then the Board could have found that the 
December 1993 VA examination report constituted an informal 
claim for an increased rating.

The Board has reviewed the December 1993 VA examination 
report in detail as well as all other evidence prior to 
January 9, 2002, and is unable to find any indication 
demonstrating that the Veteran intended to apply for or that 
he was seeking service connection for tinnitus.  The fact 
that the December 1993 VA examination record noted that the 
Veteran reported experiencing high-pitched noises, without 
anything more, does not establish intent to seek service 
connection.  The Veteran did not indicate that the high-
pitched noises were related to service.  Thus, the Board does 
not consider the December 1993 VA examination report an 
informal claim for service connection for tinnitus.  
Moreover, even assuming, without conceding, that the RO 
should have inferred an informal claim for tinnitus at that 
time, service connection still would not have been warranted, 
as there was no diagnosis of tinnitus in the record at that 
time and no medical opinion relating any diagnosis of 
tinnitus to the Veteran's active military service or events 
therein.  

In summary, there is no evidence of clear and unmistakable 
error in the assigned effective date of January 9, 2002, for 
the grant of service connection for tinnitus.  And as 
discussed, the Board does not find anything in the record 
received prior to January 9, 2002, that could be construed as 
an informal claim for service connection for tinnitus.  
Entitlement to the grant of service connection for tinnitus 
did not arise until the January 9, 2002, VA examination.  The 
reasonable doubt doctrine is not for application as the 
preponderance of the evidence is against the Veteran's claim.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal of the issue of entitlement to an evaluation in 
excess of 10 percent for a right knee disability, medial 
collateral ligament injury with degenerative joint disease, 
is dismissed.

The appeal of the issue of entitlement to an evaluation in 
excess of 10 percent for a left knee disability, 
patellofemoral pain syndrome with degenerative joint disease, 
is dismissed.

The January 2002 rating decision that assigned an effective 
date of January 9, 2002, for the grant of service connection 
for tinnitus, is not clearly and unmistakably erroneous.  

Entitlement to an effective date earlier than January 9, 
2002, for the grant of service connection for tinnitus is 
denied.  


REMAND

The Veteran is also seeking service connection for a 
disability manifested by aural pressure, dizziness, and 
hyperacusis, and a thyroid disability.  He asserts that while 
serving on the USS Saratoga, he developed an upper 
respiratory infection that required bed rest for four or five 
days.  On his substantive appeal and in other documents, the 
Veteran stated his belief that the infection that he 
developed aboard the USS Saratoga was the onset of his 
hypothyroidism, and symptoms of aural pressure, dizziness, 
and hyperacusis.  

A service treatment record dated in December 1989 shows that 
the Veteran received medical treatment at the Naval Hospital 
in Great Lakes, Illinois for an upper respiratory infection.  
However, there are no entries reflecting bed rest due to an 
upper respiratory infection while aboard the USS Saratoga.  
The Veteran believes that he had a copy of deck logs which 
showed that he was placed on bed rest for an infection 
sometime between November 1990 and January 1991.  There is no 
indication that the RO has searched for the deck logs and the 
Veteran requests that a search be conducted.  

The Board also finds that VA examinations are necessary to 
ascertain the etiology of any currently diagnosed thyroid 
disability and disability manifested by dizziness, aural 
pressure, and hyperacusis, or determine whether any of the 
Veteran's symptoms are a result of an undiagnosed illness.  

By way of background, the Veteran underwent a VA general 
medical examination in May 2004 and was diagnosed, in 
pertinent part, with hypothyroidism; variable neurologic 
manifestations, suggestive of multiple sclerosis; and 
substantial anxiety.  The examiner indicated that if the 
neurologic symptoms disappear once his hormone levels are 
stabilized, then it is entirely likely that they were the 
result of his hypothyroidism.  If however the neurologic 
symptoms continue, the examiner stated that an evaluation for 
multiple sclerosis should be done.  

In March 2005, the Veteran underwent a VA "Gulf War 
Protocol" examination.   He reported multiple symptoms to 
include dizziness.  The examiner noted that many of the 
symptoms reported by the Veteran can be attributed to his 
hypothyroidism.  However, the Board notes that it is not 
clear what symptoms the examiner is referring to.  Moreover, 
the Veteran asserts that his thyroid disability is related to 
service and had its onset after he was diagnosed with an 
upper respiratory infection while aboard the USS Saratoga.  
The etiology of the veteran's thyroid disability has not yet 
been addressed by a VA physician.  

The Board further notes that the Veteran's symptoms of aural 
pressure and hyperacusis have not yet been addressed by a 
physician in terms of whether they are related to a known 
diagnosis or a part of an undiagnosed illness.  Based on the 
foregoing, the Board finds that VA examinations are 
necessary.  

Lastly, during his personal hearing in June 2008, the Veteran 
testified that he routinely receives medical treatment from 
the VA Healthcare System in Roseburg.  Any outstanding 
records should therefore be associated with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that all 
updated treatment and clinical records 
from the VA Roseburg Healthcare System 
are obtained and associated with the 
claims folder.

2.  An appropriate official at the RO/AMC 
should attempt to obtain any deck logs 
from the USS Saratoga reflecting 
treatment of the Veteran for the period 
from November 1990 to January 1991.  In 
the event of a negative response, the 
RO/AMC should inform the Veteran of such, 
and provide the details of what it had 
requested.  

3.  Thereafter, the RO/AMC should 
schedule the Veteran for a VA examination 
to determine the etiology of claimed 
disability manifested by aural pressure, 
dizziness, and hyperacusis.  The 
Veteran's claims folder must be reviewed 
in conjunction with the examination.  A 
complete rationale should be provided for 
any proffered opinions.

The examiner should provide an opinion as 
to whether the Veteran's symptoms of 
aural pressure, dizziness, and 
hyperacusis are related to a known 
clinical diagnosis, to include Meniere's 
disease, or whether such symptoms are 
more likely a manifestation of an 
undiagnosed illness.  

If these symptoms are attributed to a 
known clinical diagnosis, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that the currently diagnosed 
disability is related to the December 
1989 inservice treatment for an upper 
respiratory illness; any obtained 
evidence showing an upper respiratory 
illness that required bed rest on the USS 
Saratoga; or the Veteran's service-
connected hearing loss and tinnitus.  Any 
opinion should also be reconciled with 
the clinical records, the May 2004 VA 
General Medical examination report, and 
the March 2005 VA Gulf War Protocol 
examination report.  

4.  The RO/AMC should also schedule the 
Veteran for a VA examination to determine 
the etiology of any currently diagnosed 
thyroid disability.  The Veteran's claims 
folder must be reviewed in conjunction 
with the examination.  A complete 
rationale should be provided for any 
proffered opinions.

The examiner should note any disability 
of the thyroid, to include 
hypothyroidism, currently shown, and list 
the associated symptoms.    

For any currently diagnosed thyroid 
disability, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that such 
disability is related to the December 
1989 inservice treatment for an upper 
respiratory illness, or any obtained 
evidence of an upper respiratory illness 
that required bedrest aboard the USS 
Saratoga.  

5.  Upon completion of the above-
requested development, the RO/AMC should 
readjudicate the Veteran's service 
connection claims for a disability 
manifested by aural pressure, dizziness, 
and hyperacusis, and a thyroid 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


